Citation Nr: 1101339	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-35 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New 
Hampshire


THE ISSUE

Entitlement to service connection for a right knee disability, on 
a direct basis and as secondary to the service-connected 
traumatic degenerative changes of the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1978 to May 1981.  He 
also had subsequent reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for a right knee 
disability, on a direct basis and as secondary to the service-
connected traumatic degenerative changes of the left ankle.

The Board notes that in February 2010, the Board determined that 
new and material evidence sufficient to reopen a claim for 
service connection for a gastrointestinal disorder had been 
received, and remanded the issues of entitlement to service 
connection for a gastrointestinal disorder and a right knee 
disability for further development.  However, the Appeals 
Management Center (AMC) erroneously returned the appeal to the 
Board prior to complying with the remand, and the Board again 
remanded the appeal in March 2010 for compliance with the 
February 2010 remand.  In an August 2010 rating decision, the 
RO/AMC granted the Veteran's claim for service connection for a 
gastrointestinal disorder.  The case has been returned to the 
Board for further appellate consideration.  The August 2010 grant 
of service connection for a gastrointestinal disorder constitutes 
a fully favorable determination with regards to that issue.  
Accordingly, this decision is limited to the issue listed on the 
preceding page.

In January 2010, the Veteran testified at a hearing conducted 
before the undersigned Veterans Law Judge (VLJ).  A copy of the 
transcript of that hearing is of record.


FINDING OF FACT

The preponderance of the competent medical evidence of record 
establishes that the current right knee disability, diagnosed as 
a right knee strain, is related to the service-connected 
traumatic degenerative changes of the left ankle.
CONCLUSION OF LAW

The criteria for establishing service connection for a right knee 
disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106- 475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2008)) 
redefined VA's duty to assist the appellant in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

In light of the fully favorable determination in this case, no 
further discussion of VCAA compliance is necessary.

Analysis

The Board has reviewed all of the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which 
is proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability 
which is aggravated by a service-connected disability may be 
service-connected to the degree that the aggravation is shown.  
Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that, 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended to 
conform with Allen.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be evidence of a current 
disability; evidence of a service-connected disability; and 
medical nexus evidence establishing a connection between the 
service connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

Throughout the current appeal, the Veteran has asserted that his 
right knee disability was caused by the service-connected 
traumatic degenerative changes of his left ankle.  A review of 
the claims file reveals that service connection is in effect for 
the latter disability.

The Board finds that service connection is warranted for a right 
knee disability as secondary to the service-connected traumatic 
degenerative changes of the left ankle.  The evidence of record 
establishes the existence of a current right knee disability, 
diagnosed as a right knee strain, which is linked by medical 
nexus evidence to the service-connected traumatic degenerative 
changes of his left ankle.

According to the service treatment records, in November 1979, the 
Veteran slipped in a field and hit his right knee.  He complained 
of swelling and bruising.  A physical examination of his right 
knee demonstrated 1+ effusion.  X-rays taken of this joint were 
within normal limits.  The examiner diagnosed traumatic effusion 
of the right knee.  However, at the 1981 separation examination, 
the Veteran specifically denied ever having experienced a "trick" 
or locked knee.  No right knee disability was shown at that 
evaluation.

Post-service VA medical records dating since March 2008 reflect 
the Veteran's complaints of right knee pain.  In a March 2008 
entry, the Veteran's podiatrist opined that it is at least as 
likely as not likely that the Veteran's medial knee pain may 
arise during higher levels of plantar fasciitis symptoms.  
However, the podiatrist noted that his practice is limited to 
podiatry and he had not examined the Veteran's knee and did not 
know the true etiological cause of his medial knee pain.  The 
podiatrist advised that if the Veteran's knee pain continues, he 
should seek care from an orthopedic surgeon. 

The Veteran was provided a VA joints examination in September 
2008 with a certified physician assistant, during which the 
claims file was reviewed by the examiner.  The Veteran reported 
that he believed that his right knee condition is due to a heel 
spur which came about as a result of plantar fasciitis.  He also 
said that he had an orthotic in his left shoe for his left ankle 
condition.  Physical examination demonstrated the presence of 
crepitus in the Veteran's right knee.  The examiner diagnosed a 
right knee strain.  The examiner opined that the Veteran's right 
knee condition is less likely as not connected to the left ankle 
condition.  This opinion was based both on the Veteran's 
description of the cause of his disordered gait and the statement 
by the podiatrist that the knee condition may be due to the 
plantar fasciitis, which the examiner noted is not a service-
connected condition.  However, the examiner also stated that it 
is possible that the use of an orthotic in the left shoe could 
cause excess stress on the right knee, but there is not a 
preponderance of evidence in favor of this as being likely. 

Pursuant to the Board's remand instructions, the Veteran was 
provided with another VA examination in April 2010, during which 
the examining physician reviewed the claims file.  The Veteran 
reported that his right knee pain started in the service while 
running.  He noticed right medial knee pain.  He stated that he 
also had an injury where he actually fell and sustained a right 
knee effusion in November of 1979.  The Veteran reported that he 
had persistent knee pain, however, the examiner noted that on the 
discharge examination the Veteran did not report having any 
particular problems with the knee.  The Veteran had been 
suffering problems with traumatic arthritis of the left ankle, 
and pes planus, worse on the left than the right, and episodes of 
plantar fasciitis on the right in the last few years.  He had not 
been able to run in the prior year and a half or so.  The Veteran 
was treated with high dose anti-inflammatories for his medial 
knee pain that he experienced primarily with prolonged standing 
or walking.  He did not report any instability or use of any 
assistive devices for the knee.  He was seen in the emergency 
room for knee pain.  The examiner noted that the Veteran's 
podiatrist had given the opinion that it was at least as likely 
as not that the right medial knee pain was due to the Veteran's 
right plantar fascial pain.  The Veteran reported that an X-ray 
was done over the last few years, but he did not recall what the 
results were, and the examiner did not have access to those X-
rays at that time.  After a physical examination, the diagnosis 
was of right knee strain.  

The examiner opined that the right knee condition less likely as 
not had its clinical onset in the service, or is related to 
active duty.  The rationale for that opinion is that there is no 
consistent history in the service records to suggest that the 
Veteran had any chronic knee disorder.  The examiner further 
stated that it is feasible that the Veteran's plantar fasciitis 
along with his pes planus may have contributed to a slight 
antalgic gait, resulting in some pain in the medial collateral 
ligament in the right knee.  However, the examiner also opined 
that it is as likely as not that the service-connected traumatic 
degenerative changes of the left ankle may have caused or 
aggravated the right knee condition, although the examiner would 
not be able to provide or quantify the degree of aggravation 
without resorting to mere speculation.  
After resolving all doubt in the Veteran's favor, the Board finds 
that the preponderance of the evidence of record establishes that 
the Veteran's right knee disability, diagnosed as a right knee 
strain, is secondary to the service-connected traumatic 
degenerative changes of the left ankle.  Thus, entitlement to 
service connection for a right knee disability is established.

The April 2010 VA examiner, a physician, concluded that it is as 
likely as not that the service-connected traumatic degenerative 
changes of the left ankle may have caused or aggravated the right 
knee condition.  While the examiner could not provide or quantify 
the degree of aggravation without resorting to mere speculation, 
such information is not necessary to establish service 
connection, as the examiner also opined that it is at least as 
likely as not that the service-connected disability caused the 
right knee disability.  Moreover, the Board finds the testimony 
of the Veteran, an athletic strengthening and conditioning coach 
and physical therapy student, that he began experiencing pain and 
problems with his right knee shortly after using the new 
orthotics, to be credible.

The Board acknowledges that the September 2008 VA examiner 
expressed his opinion that the Veteran's right knee condition is 
less likely as not connected to the left ankle condition.  
However, in support of this conclusion, the examiner referenced 
the VA podiatrist's March 2008 opinion that "it is at least as 
likely as not . . . that the [Veteran's right] medial knee pain 
may arise during higher levels of [the nonservice-connected] 
plantar fasciitis symptoms."  Significantly, the Board notes, in 
the March 2008 letter, the podiatrist also explained that his 
medical expertise "is limited to podiatry and [that he had] not 
examined [the Veteran's right] knee and [does] not know the true 
etiological cause of his medial knee pain."  Further, the 
September 2008 VA examiner also opined that it is possible that 
the use of an orthotic in the left shoe could cause excess stress 
on the right knee.  While the examiner found that there is not a 
preponderance of evidence in favor of this as being likely, the 
Board observes that the standard for establishing a causal nexus 
between a veteran's claimed disability and a service-connected 
disability is not "a preponderance of the evidence," but rather 
whether a relationship is "at least as likely as not".  

Thus, after resolving all doubt in the Veteran's favor, the Board 
finds that the preponderance of the evidence supports a grant of 
service connection for a right knee disability, diagnosed as a 
right knee strain, as secondary to the service-connected 
traumatic degenerative changes of the left ankle.


ORDER

Entitlement to service connection for a right knee disability, 
diagnosed as a right knee strain, is granted.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


